Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 - 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogle et al. (US 7461859 B2 and Fogle hereinafter.).
Regarding claim 7, Fogle discloses An actuator assembly [see figures 15-17] comprising: an actuator device [50c] comprising a tubular housing [450, fig. 17] with a first end [Fig 15 and 17, support 168c] and a second end [Fig 15 and 17, domed end wall 464], the tubular housing defining a storage chamber [Fig 15 and 17, chamber 470 of member 450] containing a pyrotechnic material [180] to produce gas [col 17, line 31 — 35] and at least one electrical connection [186c] coupled to the first end, the electrical connection in reaction initiating communication with the pyrotechnic material [col 7, line 41-50]; wherein the second end of the tubular housing is formed as a concave surface before actuation of the pyrotechnic material [fig 15, col 16, line 49-54] and during the actuation of the pyrotechnic material the second end is transitioned from the concave surface to a convex surface [fig 17, col 18, line 20-27] and maintains its integrity throughout the actuation [fig 15 and 17, col 19, line 35-41, col 18, line 27-32] and an assembly housing [Assembly 20, Fig. 1, col. 4, lines 15-21} configured to house the actuator fig 15 and 17, actuatable fastener 50c] wherein the assembly housing comprises a reactive surface [fig 15 and 17, end wall 436] wherein the second end of the tubular housing impacts the reactive surface during actuation of the pyrotechnic material [fig 15 and 17, col 17 line 37-43].
Regarding claim 8, Fogle discloses during the transition between the concave surface to the convex surface, the second end [domed end wall 464] impacts the reactive surface of the assembly housing [end wall 436] to displace the actuator within the assembly housing away from the reactive surface [fig 17, col 18, line 29-35, col 17 line 44-47].
Regarding claim 9, Fogle discloses an actuator housing [80c] that partially encompasses the actuator (col 15, line 24-27).
Regarding claim 10, Fogle discloses actuator housing comprising an outer hexagon shape portion [82c] that corresponds with an inner surface of the assembly housing [col 14, line 31-32, col 15, line 28- 30].
Regarding claim 11, Fogle discloses the outer hexagon shape portion comprises a plurality of ribs [444] that are longitudinally spaced along the hexagon shaped portion wherein each rib encompasses the circumference of the actuator housing [col 15, line 42-45] to engage the inner surface of the assembly housing to limit longitudinal movement of the actuator housing relative to the assembly housing [col 15, line 34-36].
Regarding claim 14, Fogle discloses the gas is contained within the storage chamber after actuation of the pyrotechnic material [col 17, line 31-36].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Harii et al. (JP H09175312 A and Harii hereinafter.).
Regarding claim 1, Fogle discloses an actuator device [fig. 15-17] comprising an actuator cup [50c]  comprising a first end (fig 15 and 16, support 168/168c) and a second end [fig 15 and 16, domed end wall 464], the actuator cup defining a single storage chamber [fig 15 and 16, chamber 470] containing a pyrotechnic material [fig 15, pyrotechnic material 180c] to produce gas [col 17, line 31-35]; and at least one electrical connection [186c]  coupled to the first end [fig 15 and 16], the electrical connection in reaction initiating communication with the pyrotechnic material [col 17, line 28 – 30]; Fogle further discloses [fig 15, col 16, line 49-54] the second end of the actuator cup comprising a concave surface before actuation of the pyrotechnic material and during the actuation of the pyrotechnic material the second end transitions from the concave surface to a convex surface [fig 17, Col 18, line 21-32] and the actuator cup maintains its integrity during the actuation [fig 15 and 17, col 19, line 36-41]. Fogle does not explicitly disclose the actuator cup defining a single storage chamber containing a pyrotechnic material to produce gas and a coolant disposed within the single storage chamber of the actuator cup. 
However, Harii discloses [pg. 3] the actuator cup [canister 40] defining a single storage chamber [single storage chamber] containing a pyrotechnic material [fuel and oxidizing gas] to produce gas [increasing the internal pressure and temperature] and a coolant [inert gas] disposed within the single storage chamber of the actuator cup [cools the combustion products]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Fogle to include the actuator cup defining a single storage chamber containing a pyrotechnic material to produce gas and a coolant disposed within the single storage chamber of the actuator cup as taught by Harii to disclose a system with improved reliability of storage of flowable materials and improved structural features in an inflator device. 
Regarding claim 6, Fogle in view of Harii discloses all the features with respect to claim 1 as indicated above. Fogle in view of Harii does not specifically discloses transition between the concave surface to the convex surface creates at least 1000 Newtons of force, although Fogle in view of Harii discloses [Fogle, col 7, line 61-64] the pyrotechnic material 180 used in the squib 174 may be any known material that, when ignited, provides combustion properties suited to propel the member 140 with desired force. One of ordinary skill in the art would have been motivated to have used the claimed range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Harii further in view of Italiane et al. (US 7188567 B1 and Italiane hereinafter.).
Regarding claim 2, Fogle in view of Harii discloses all the features with respect to claim 1 as indicated above. Fogle in view of Harii does not explicitly disclose the coolant as being aluminum hydroxide.
However, Italiane discloses [col 2, line 60-62] coolant consisting of aluminum hydroxide. Therefor it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle in view of Harii by incorporating coolant consisting of aluminum hydroxide as taught by Italiane in order to lowering bulk average gas temperatures with coolant [col 2, lines 58-62].
Regarding claim 13, Fogle in view of Harii discloses all the features with respect to claim 12 as indicated above. Fogle in view of Harii does not explicitly disclose the coolant is aluminum hydroxide. 
However, Italiane discloses [col 2, line 60-62] coolant consisting of aluminum hydroxide. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle in view of Harii by incorporating coolant consisting of aluminum hydroxide as taught by Italiane  in order to lowering bulk average gas temperatures with coolant [col 2, lines 58-62].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Harii further in view of Bieble et al. (DE 102011115518 A1 and Bieble hereinafter.).
Regarding claim 3, Fogle in view of Harii discloses all the features regarding claim 1 as indicated above. Fogle in view of Harii discloses further the coolant is disposed at an inflection point [Fogle, the domed end wall 464 has a first surface 466 and an opposite second Surface 468]. Fogle in view of Harii does not explicitly disclose coolant disposed at the concave surface.
However, Bieble discloses coolant disposed at the concave surface [paragraph 28, end face of the coolant container being concave in order to facilitate axial deformation]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Fogle in view of Harii to include coolant disposed at the concave surface as taught by Bieble to disclose a simple structure with increased protections against unwanted heat transfer of a vehicle passenger protection system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Harii further in view of Mossi et al. (EP 0811533 A2 and Mossi hereinafter.).
Regarding claim 4, Fogle in view of Harii discloses all the features regarding claim 1 as indicated above. Fogle in view of Harii does not explicitly disclose wherein the gas is contained within the single storage chamber after actuation of the pyrotechnic material.
However, Mossi discloses an integral projectile squib assembly (34) as defined in any preceding claim wherein said cover (22) is relatively thin walled and is sufficiently resilient to allow forcible attachment thereof to said squib (10) and also launching therefrom without rupture upon initiation of said squib. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Fogle in view of Harii to include wherein the gas is contained within the single storage chamber after actuation of the pyrotechnic material as taught by Mossi to disclose a passenger safety device with increased protections against unwanted release of heat and gases.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Harii further in view of Muddiman et al. (CA 2000755 C and Muddiman hereinafter.).
Regarding claim 5, Fogle in view of Harii discloses all the features with respect to claim 1 as indicated above. Fogle in view of Harii does not explicitly disclose the transition between the concave surface to the convex surface occurs in less than 0.4 msec. 
However, Muddiman discloses [page 9, line 4-7] an applied pressure from gas causing material shape to transition from convex to concave in a period of time that can be measured in only microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Fogle in view of Harii [Fogle, col 7, lines 60-63, The pyrotechnic material 180 used in the squib 174 may be any known material that, when ignited, provides combustion properties suited to propel the member 140 with the desired force.] to disclose the transition between the concave surface to the convex surface occurs in less than 0.4 msec, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 7 - 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle et al. (US 7461859 B2 and Fogle hereinafter.) in view of Smith et al. (US 20060027120 and Smith hereinafter.).
Regarding claim 7, Fogle discloses an actuator assembly [see figures 15-17] comprising: an actuator device [50c] comprising a tubular housing [450, fig. 17] with a first end [Fig 15 and 17, support 168c] and a second end [Fig 15 and 17, domed end wall 464], the tubular housing defining a storage chamber [Fig 15 and 17, chamber 470 of member 450] containing a pyrotechnic material [180] to produce gas [col 17, line 31 – 35] and at least one electrical connection [186c] coupled to the first end, the electrical connection in reaction initiating communication with the pyrotechnic material [col 7, line 41 – 50]; wherein the second end of the tubular housing is formed as a concave surface before actuation of the pyrotechnic material [fig 15, col 16, line 49-54] and during the actuation of the pyrotechnic material the second end is transitioned from the concave surface to a convex surface [fig 17, col 18, line 20-27] and maintains its integrity throughout the actuation [fig 15 and 17, col 19, line 35-41, col 18, line 27-32].
Fogle does not explicitly disclose an assembly housing configured to house the actuator device wherein the assembly housing comprises a reactive surface wherein the second end of the tubular housing impacts the reactive surface during actuation of the pyrotechnic material.
However, Smith discloses [para. 44] an assembly housing [housing 260] configured to house the actuator device [actuator device 220] wherein the assembly housing comprises a reactive surface [para. 12.] wherein the second end of the tubular housing impacts the reactive surface during actuation of the pyrotechnic material [initiator cup longitudinally extends to a second length].
Regarding claim 8, Fogle in view of Smith discloses further during the transition between the concave surface to the convex surface, the second end [Fogle, domed end wall 464] impacts the reactive surface of the assembly housing [Fogle, end wall 436] to displace the actuator within the assembly housing away from the reactive surface [Fogle, fig 17, col 18, line 29-35, col 17 line 44-47].
Regarding claim 9, Fogle discloses further an actuator housing [Smith, housing 260] that partially encompasses the actuator [Smith, fig. 3a, para. 44].
Regarding claim 10, Fogle in view of Smith discloses further actuator housing comprising an outer hexagon shape portion [Fogle, 82c] that corresponds with an inner surface of the assembly housing [Fogle, col 14, line 31-32, col 15, line 28-30].
Regarding claim 11, Fogle in view of Smith discloses further the outer hexagon shape portion comprises a plurality of ribs [Fogle, 444] that are longitudinally spaced along the hexagon shaped portion wherein each rib encompasses the circumference of the actuator housing [Fogle, col 15, line 42-45] to engage the inner surface of the assembly housing to limit longitudinal movement of the actuator housing relative to the assembly housing [Fogle, col 15, line 34-36].
Regarding claim 14, Fogle in view of Smith discloses further the gas is contained within the storage chamber after actuation of the pyrotechnic material [Fogle, col 17, line 31-36].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Bieble.
Regarding claim 12, Fogle discloses all the features with respect to claims 7 as outlined above. Fogle does not explicitly disclose a coolant disposed within the storage chamber of the tubular housing.
However, Biebl discloses [paragraph 51] in the storage chamber [18] of the actuator housing [12] is coolant [24]. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle by incorporating in the storage chamber [18] of the actuator housing [12] is coolant [24] as taught by Biebl to disclose the coolant being entrained and atomized by hot gas [paragraph 13]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Muddiman.
Regarding claim 15, Fogle discloses all the features with respect to claim 7 as indicated above. Fogle does not explicitly disclose the transition between the concave surface to the convex surface occurs in less than 0.4 msec. 
However, Muddiman discloses [page 9, line 4-7] an applied pressure from gas causing material shape to transition from convex to concave in a period of time that can be measured in only microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Fogle [Fogle, col 7, lines 60-63, The pyrotechnic material 180 used in the squib 174 may be any known material that, when ignited, provides combustion properties suited to propel the member 140 with the desired force.] to disclose the transition between the concave surface to the convex surface occurs in less than 0.4 msec, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Thomas et al. (US 7374205 B2 and Thomas hereinafter.).
Regarding claim 16, Fogle discloses all the features with respect to claim 7 as outlined above. Fogle further discloses actuator assembly comprising a tether [fig 3, col 4, line 66] that is released from tubular housing after actuation of pyrotechnic material [col 1, line 26-28]. Fogle does not explicitly disclose the tether looped around the tubular housing. 
However, Thomas discloses [col 8, line 5-6] tether extending around actuator housing. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle by incorporating tether extending around actuator housing as taught by Thomas to disclose the tether being looped around the tubular housing. 
Regarding claim 17, Fogle in view of Thomas discloses the tether is released [col 1, lines 26-27] from the tubular housing when the actuator is displaced away from the reactive surface [fig 17, col 18, line 29-35, col 17 line 44-47].
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Thomas further in view of Clark et al. (US 20140101923 A1 and Clark hereinafter.).
Regarding claim 18, Fogle in view of Thomas discloses all the features with respect to claim 16 as outlined above. Fogle in view of Thomas further discloses [col 8, line 5-6] tether as being looped around the tubular housing. Fogle in view of Thomas does not explicitly disclose tether entering and exiting the assembly housing through the aperture.  
However, Clark discloses [page 5, paragraph 54] assembly housing comprising a cavity [640] that enables the tether [116] to enter and exit into the assembly housing through the cavity. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle in view of Thomas by incorporating assembly housing comprising a cavity [640] that enables the tether [116] to enter into the assembly housing through the cavity as taught by Clark to disclose assembly housing comprising an aperture that enables the tether to enter into the assembly housing through the aperture.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Thomas further in view of Mendez et al. (US 20120306187 A1 and Mendez hereinafter.).
Regarding claim 19, Fogle in view of Thomas discloses all the features with respect to claim 16 as outlined above. Fogle in view of Thomas does not explicitly disclose the tether is under tension before actuation of the pyrotechnic material.  
However, Mendez discloses [Page 4, paragraph 50] before actuator 80 has been activated, tension remains applied to a tether. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle in view of Thomas by incorporating before actuator 80 has been activated, tension remains applied to a tether as taught by Mendez to disclose the tether is under tension before actuation of the pyrotechnic material.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle in view of Bergerson (DE 10161515 A1 and Bergerson hereinafter.).
Regarding claim 20, Fogle discloses an actuator device [fig. 16 and 17] comprising an actuator [50c] cup comprising a first end [support 168] and a second end [domed end wall 464], at least one electrical connection [electrical leads, 186] coupled to the first end [support, 168], the electrical connection in reaction initiating communication with the pyrotechnic material [col 7, line 41 – 50]; wherein the second end of the actuator cup comprises an inflection point [fig 15, first surface 466 and an opposite second surface 468], wherein actuation of the pyrotechnic material displaces the inflection point of the second end an axial distance away from the first end of the actuator cup [col 18, line 21-33], and wherein the second end of the actuator cup maintain its integrity during the displacement of the inflection point [fig 15 and 17, col 19 line 35-41]. Fogle does not explicitly disclose the actuator cup defining a storage chamber directly containing a pyrotechnic material to produce gas.
However, Bergerson discloses the burning propellant material 186 of the MEMS device 182 also generates inflation fluid to directly increase the pressure in the gas storage chamber 174. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Fogle to include the actuator cup defining a storage chamber directly containing a pyrotechnic material to produce gas as taught by Bergerson to disclose a system for improved heat transfer of a reactive element in a safety actuator thereby increasing efficiency and speed of actuation.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 12, 14 and 20 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments with respect to claim 7 filed 7/13/2022 have been fully considered but they are not persuasive. Applicant argues that Fogle does not discloses “an assembly housing configured to house the actuator device, wherein the assembly housing comprises a reactive surface, wherein the second end of the tubular housing impacts the reactive surface during actuation of the pyrotechnic material” as recited in claim 7. Examiner respectfully disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. 
The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004.)

According to: 
https://www.thesaurus.com/browse/housing
Housing means place of accommodation or support. The element 20 of Fogle is a support member which accommodates/support the actuatable fastener 50 [col. 4, ln. 15-65]. Therefore, Fogle still read on the claims and the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/            Examiner, Art Unit 2842                                                                                                                                                                                            
/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842